DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/01/2021 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 7/01/2021 in which claim 111 has been amended. Claims 164-169 have been added. Claims 1-98, 100, 102-105, 107, 110, 112-153 and 156 are cancelled. Currently claims 99, 101, 106, 108, 109, 111, 154, 155 and 157-169 are pending for examination in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 99, 101, 106, 108, 120, 154 and 155 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (WO 00/45883 A1) in view of Kelly et al. (WO 2013/050907 A1) in further view of Tyers (WO 92/03724) in further view of Truschel et al. (US 2011/0197882 A1).
	Regarding claim 99, Friedman discloses:
A respiratory therapy system (figure 1; page 2, paragraph 2) comprising:
	a flow generator (52) within a housing (32)
	a gas passageway (from 46, 34 to patient at 100; similar to applicant’s disclosure wherein 130 is labeled gas passageway but 132, 134 are located beyond 130. Thus the entire passageway in figure 1 of applicant’s disclosure is interpreted as the passageway) extending between the flow generator (52) and the first and second gas sources (at 46, 38) (see figure 1 which shows the passageway extending at least between 52 and 46, 38);
	a flow mixer (point within 42 where the gases mix; page 11, paragraph 6) configured to mix a first gas comprising ambient air (ambient air inlet 38 allows a source of ambient air to enter the system as described on page 11, paragraph 6) 
	a sensor (89, 88, 66) positioned in the gas passageway (page 12, paragraphs 2-3; page 15, paragraph 2) downstream of the mixer (as shown in figure 1; page 12, paragraphs 2-3; page 15, paragraph 2), wherein the mixer is configured to mix the gases supplied by the first and second gas sources (page 11, paragraph 6);
	a humidifier (140) downstream of the flow generator (52) (page 20, paragraph 2).

	Friedman does not explicitly disclose wherein the flow mixer mixes the gases via inducing swirling flow regions, to enable a sensor to provide more reliable readings.
	However, Kelly discloses a respiratory therapy system (figure 1) wherein two gases from two sources (150, 140) are mixed in a mixer (where gases mix at 160 to 10, including 10) that induces swirling flow regions (turbulence as described in [52]) to ensure gases are thoroughly mixed such that a sensor can provide more reliable readings [18].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman wherein the flow mixer comprises 10 from Kelly and mixes the gases via inducing swirling flow regions, to enable a sensor to provide more reliable readings as taught by Kelly for the purpose of providing a concentration profile that is more uniform 

	Friedman as modified discloses a sensor that detects concentration (page 15, paragraph 2; page 12, paragraph 2), but does not explicitly state that the sensor is an ultrasonic sensor, wherein the ultrasonic sensor comprises an ultrasonic transducer configured to emit and/or receive waves in a direction substantially perpendicular to a direction of gas mixing by the flow mixer.
	However Tyers teaches that it is known to use ultrasonic sensors (5) to determining concentrations of gaseous mixture (page 2, paragraph 3); wherein the ultrasonic sensor (5) comprises an ultrasonic transducer configured to emit and/or receive waves (page 2, paragraph 3-page 3, paragraph 1).
	Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Friedman wherein the sensor is an ultrasonic sensor as taught by Tyers because one of ordinary skill in the art would have been able to carry out such a substitution, and the results are predictable. The substituted sensor and its function is well known in the art as shown by the prior art of Tyers.
As modified the emission and/or receiving of waves would occur in a direction substantially perpendicular to a direction of gas mixing by the flow mixer. It is the examiner’s position that turbulence (turbulence as described in [52] of Kelly) results in mixing in all directions and as such there must be one direction of this mixing that is perpendicular to the emission and/or receiving of waves of the ultrasonic sensor. 

	Friedman further discloses a filter (34, 36) upstream of the flow mixer (at 42 wherein the mixing occurs) but does does not explicitly disclose a filter cover positioned upstream of the flow mixer and containing a filter media, wherein the filter cover comprises one or more apertures and a filter inlet pipe, wherein the first gas is configured to pass through the one or more apertures of the filter cover, and wherein the second gas is configured to pass through the inlet pipe. 
	However, Truschel teaches a respiratory therapy system (abstract) and thus is analogous art wherein a filter cover (200) (Friedman as modified by Truschel maintains the position of the filter (34, 36 and thus it is upstream of the flow mixer) containing a filter media (250, 260), wherein the filter cover (200) comprises one or more apertures (208), wherein a first gas (38’) is configured to pass through the one or more apertures (208) of the filter cover [0093]. While Truschel does not explicitly describe an inlet pipe, Truschel does show in figure 4 that gases from 30 and 31 meet at 200 from separate gas paths and do not enter 200 from the same point, thus it is the examiner’s position the drawings clearly show an inlet for gases from 31 at 200 [0048], and thus Truschel further teaches wherein the second gas is configured to pass through an inlet (where gas from 31 enters 200). As set forth in MPEP 2125 the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). While Truschel is silent as to the connection between the gas line of 31 and 200, Truschel does show in figure 1 that it is known to connect flow lines (144) to a structure (11) via a pipe (44) of the structure. Thus it would have been obvious for the inlet of 31 into 200 to be a pipe as taught by Truschel for the benefit of providing a known mechanism of connecting flow lines to an item.
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman to include a filter cover positioned upstream of the flow mixer and containing a filter media, wherein the filter cover comprises one or more apertures and a filter inlet pipe, wherein the first gas is configured to pass through the one or more apertures of the filter cover, and wherein the second gas is configured to pass through the 

Regarding claim 101, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman further discloses wherein the ultrasonic sensor (89, 88, 66) is configured to measure a concentration of at least one gas flowing in the gas passageway downstream of the flow mixer (page 15, paragraph 2; page 12, paragraph 2).

Regarding claim 106, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman as modified by Kelly further discloses wherein the flow mixer (42 as modified by Kelly) is configured to substantially uniformly mix the first and the second gas in at least one of: a vertical direction and a horizontal direction (Kelly: figure 6; Kelly: [23]-[26])

Regarding claim 108, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman as modified by Kelly further discloses wherein a local oxygen fraction in a gas flow formed by mixing the first gas and the second gas in a region of the ultrasonic sensor is within +- 10% O2 of a bulk oxygen fraction of the gas (applicant’s specification indicates that this means that the oxygen fraction in the region where sensor readings are taken does not vary by more than … + 10% from the actual average fraction of 

Regarding claim 120, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman as modified by Kelly further discloses wherein the first gas source (ambient air inlet 38 allows a source of ambient air to enter the system as described on page 11, paragraph 6) comprises a first inlet (38) configured to receive ambient air (page 11, paragraph 6) and the second gas source (46) comprises a second inlet (48) configured to receive a therapeutic gas (oxygen as set forth on page 11, paragraph 5).

Regarding claim 154, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman as modified by Kelly further discloses wherein the flow mixer (as set forth for claim 99 above, includes 10 of Kelly) comprises at least one baffle (10d) configured to induce swirling flow regions ([52] of Kelly).

Regarding claim 155, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman as modified by Kelly further discloses wherein the flow mixer comprises a first baffle (one of the many 10d obstructions as shown in figure 5) and a second baffle (another 10d) wherein the first baffle and the second baffle are spaced apart (see figure 5).

Claim 109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (WO 00/45883 A1) in view of Kelly et al. (WO 2013/050907 A1) in further view of Tyers (WO 92/03724) in further view of Truschel et al. (US 2011/0197882 A1) in further view of Bellinga (US 4,142,413).
Regarding claim 109, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman as modified does not explicitly disclose the system further comprising a diffuser positioned between the flow mixer and the sensor. 
However, Bellinga teaches a diffuser (6, 7, 8) positioned upstream a sensor (col. 1, lines 48-57) and downstream from turbulent flow (col. 2, lines 48-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Friedman/Kelly/Tyers wherein a diffuser is positioned between the flow mixer and the sensor as taught by Bellinga for the purpose of improving the flow profile of gases prior to a flow sensor for accurate measurements (col. 1, lines 12-16).

Claim 111 and 164-166 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (WO 00/45883 A1) in view of Kelly et al. (WO 2013/050907 A1) in further view of Tyers (WO 92/03724) in further view of Truschel et al. (US 2011/0197882 A1) in further view of Hicks (US 5,195,527 A) in further view of Martin Jr. et al. (US 5,992,413 A).
	Regarding claim 111, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman as modified by Truschel does not explicitly disclose wherein the filter cover comprises prongs extending rearwardly from a front wall of the filter cover, wherein the prongs are configured to hold filter media in place and create a cavity between the filter cover and the filter media to allow swirling of the first and second gases to promote gas mixing. 
	However, Hicks teaches a filter housing (12; figure 1, figure 2, figure 5) for a respiratory device (abstract) and thus is analogous art. The filter housing (12) includes a cover (15a) wherein the filter cover (15a) comprises elements (17) extending rearwardly from a front wall of the filter cover (see figure 6, wherein 17 corresponds to the same element that can be seen in figure 2), wherein the elements are configured to hold filter media (18) in place and create a cavity between the filter cover and the filter media (see figure 2 for example; col. 3, lines 35-39) to allow swirling of the first and second gases to promote gas mixing (col. 3, lines 59-68).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman wherein the filter cover comprises prongs extending rearwardly from a front wall of the filter 
	As modified by Hicks, the elements 17 do not include prongs. 
	However, Martin discloses a respiratory treatment device and thus is analogous art (abstract). Martin teaches it is known to provide prongs (66 or 68) extending from a lid (228 or 230 equivalent to the cover) in order to hold a filter element (238, 236, 234) into place. 
	It would have been obvious to have modified Hicks wherein prongs are also included as taught by Martin for the benefit of supporting and holding the filter element (col. 9, lines 55-58).

Regarding claim 164, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 111 above. Friedman as modified by Hicks/Martin further discloses wherein the prongs (17 of Hicks + 66 or 68 of Martin) are configured to push the filter media in fully (Martin discloses wherein 66/68 of Martin are configured to push the filter media in fully since they are meant to be in contact with the filter media as set forth in col. 9, lines 47-60). 

Regarding claim 165, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 111 above. Friedman as modified by Hicks/Martin further discloses wherein the prongs are configured to prevent the 

Regarding claim 166, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 111 above. Friedman as modified by Hicks/Martin further discloses wherein the cavity between the filter cover and the filter media is defined by the rearwardly extending prongs of the filter cover (Martins 66/68 define chamber 232 by spacing the filter media from the walls of 228, 230).

Claims 99, 155 and 157-163 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (WO 00/45883 A1) in view of Conrad et al. (US 2008/0035226 A1) in further view of Tyers (WO 92/03724) in further view of Truschel et al. (US 2011/0197882 A1).
	Regarding claim 99, Friedman discloses:
A respiratory therapy system (figure 1; page 2, paragraph 2) comprising:
	a flow generator (52) within a housing (32)
	a gas passageway (from 46, 34 to patient at 100; similar to applicant’s disclosure wherein 130 is labeled gas passageway but 132, 134 are located beyond 130. Thus the entire passageway in figure 1 of applicant’s disclosure is interpreted as the passageway) extending between the flow generator (52) and the first and second gas sources (at 46, 38) (see figure 1 which shows the passageway extending at least between 52 and 46, 38);

	a sensor (89, 88, 66) positioned in the gas passageway (page 12, paragraphs 2-3; page 15, paragraph 2) downstream of the mixer (as shown in figure 1; page 12, paragraphs 2-3; page 15, paragraph 2), wherein the mixer is configured to mix the gases supplied by the first and second gas sources (page 11, paragraph 6);
	a humidifier (140) downstream of the flow generator (52) (page 20, paragraph 2).

	Friedman does not explicitly disclose wherein the flow mixer mixes the gases via inducing swirling flow regions, to enable a sensor to provide more reliable readings.
	However, Conrad teaches a mixing device (figure 4) wherein two fluids from two sources are mixed in a mixer (shown in figure 4) [0025] that induces swirling flow regions (turbulence/eddys as described in [0035]) to ensure gases are thoroughly mixed. As modified Friedman with the mixing device of Conrad discloses the mixing such that a sensor can provide more reliable readings (since the mixer is upstream of the sensor the sensor can provide more reliable readings with a well mixed gas).


	Friedman as modified discloses a sensor that detects concentration (page 15, paragraph 2; page 12, paragraph 2), but does not explicitly state that the sensor is an ultrasonic sensor, wherein the ultrasonic sensor comprises an ultrasonic transducer configured to emit and/or receive waves in a direction substantially perpendicular to a direction of gas mixing by the flow mixer.
	However Tyers teaches that it is known to use ultrasonic sensors (5) to determining concentrations of gaseous mixture (page 2, paragraph 3); wherein the ultrasonic sensor (5) comprises an ultrasonic transducer configured to emit and/or receive waves (page 2, paragraph 3-page 3, paragraph 1).
	Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Friedman wherein the sensor is an ultrasonic sensor as taught by Tyers because one of ordinary skill in the art would have been able to carry out such a substitution, and the results are predictable. The substituted sensor and its function is well known in the art as shown by the prior art of Tyers.
As modified the emission and/or receiving of waves would occur in a direction substantially perpendicular to a direction of gas mixing by the flow mixer. It is the 

	Friedman further discloses a filter (34, 36) upstream of the flow mixer (at 42 wherein the mixing occurs) but does does not explicitly disclose a filter cover positioned upstream of the flow mixer and containing a filter media, wherein the filter cover comprises one or more apertures and a filter inlet pipe, wherein the first gas is configured to pass through the one or more apertures of the filter cover, and wherein the second gas is configured to pass through the inlet pipe. 
	However, Truschel teaches a respiratory therapy system (abstract) and thus is analogous art wherein a filter cover (200) (Friedman as modified by Truschel maintains the position of the filter (34, 36 and thus it is upstream of the flow mixer) containing a filter media (250, 260), wherein the filter cover (200) comprises one or more apertures (208), wherein a first gas (38’) is configured to pass through the one or more apertures (208) of the filter cover [0093]. While Truschel does not explicitly describe an inlet pipe, Truschel does show in figure 4 that gases from 30 and 31 meet at 200 from separate gas paths and do not enter 200 from the same point, thus it is the examiner’s position the drawings clearly show an inlet for gases from 31 at 200 [0048], and thus Truschel further teaches wherein the second gas is configured to pass through an inlet (where gas from 31 enters 200). As set forth in MPEP 2125 the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). While Truschel is silent as to the connection between the gas line of 31 and 200, Truschel does show in figure 1 that it is known to connect flow lines (144) to a structure (11) via a pipe (44) of the structure. Thus it would have been obvious for the inlet of 31 into 200 to be a pipe as taught by Truschel for the benefit of providing a known mechanism of connecting flow lines to an item.
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman to include a filter cover positioned upstream of the flow mixer and containing a filter media, wherein the filter cover comprises one or more apertures and a filter inlet pipe, wherein the first gas is configured to pass through the one or more apertures of the filter cover, and wherein the second gas is configured to pass through the inlet pipe as taught by Truschel for the benefit of filtering both gases prior to entering the housing. This structure further allows for disassembly of the cover/filter members without disassembling the ventilator [0013].


Regarding claim 155, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman as modified by Conrad further discloses wherein the flow mixer comprises a first baffle (see annotated figure below) and a second baffle (see annotated figure below) wherein the first baffle and the second baffle are spaced apart (see annotated figure below).

Regarding claim 157, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 155 above. Friedman as modified by 

Regarding claim 158, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 157 above. Friedman as modified by Conrad further discloses wherein the first angle and the second angle are offset on opposing sides of the horizontal plane (see annotated figure below).  

Regarding claim 159, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 155 above. Friedman as modified by Conrad further discloses wherein the first baffle causes a gas flow through the flow mixer to move upwards and then sharply turn at a downstream edge of the first baffle (see annotated figure below which shows phantom line turning downwards at a downstream edge of the first baffle).  Further, the examiner notes that  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is the examiner’s position that Conrad discloses all the structural limitations of the claim. 

Regarding claim 160, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 159 above. Friedman as modified by Conrad further discloses, wherein the second baffle causes the gas flow through the flow mixer to move downwards and then sharply turn at a downstream edge of the second baffle.  Similar to the explanation set forth for claim 159 above, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is the examiner’s that Conrad discloses all the structural limitations of the claim. 


Regarding claim 161, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 155 above. Friedman as modified by Conrad further discloses, wherein the flow mixer comprises a pinch defined between a downstream edge of the first baffle and an upstream face of the second baffle (see annotated figure below). 

Regarding claim 162, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 161 above. Friedman as modified by 

Regarding claim 163, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 161 above. Friedman as modified by Conrad further discloses wherein the flow mixer comprises a second pinch defined between a downstream edge of the second baffle and a bottom wall of the flow mixer (see annotated figure below).

    PNG
    media_image1.png
    864
    731
    media_image1.png
    Greyscale

Regarding claim 167, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 155 above. Friedman as modified by Conrad further discloses wherein the first baffle extends in a downstream direction 

Regarding claim 168, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 167 above. Friedman as modified by Conrad further discloses wherein the first angle and the second angle are the same [0036] (the examiner notes that [0036] discusses angles from horizontal, however, identical angles of 22 from a horizontal axis result in identical angles when compared to a vertical axis).

Regarding claim 169, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 167 above. Friedman as modified by Conrad further discloses wherein the first angle and the second angle are different [0036] (the examiner notes that [0036] discusses angles from horizontal, however, different angles from a horizontal axis result in different angles when compared to a vertical axis)



Response to Arguments
Applicant’s arguments with respect to claim 99 have been considered but have not been found persuasive. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.


    PNG
    media_image2.png
    475
    246
    media_image2.png
    Greyscale

 Applicants assert that even if 31 did enter assembly 200 from 202, the rejection fails to establish the gas would necessarily enter from an inlet pipe. The examiner notes that 31 is supplemental oxygen and thus must necessarily be supplied via some sort of conduit. This conduit must connect to 200 in some known manner. To make this rejection more clear, the examiner has added the known connection of 44 to 144 being a pipe to teach the specific structure of a pipe.


	

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maryyanek (US 4,592,350) discloses prongs 64 to hold filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785